TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 26, 2017



                                      NO. 03-16-00689-CR


                                 Ex parte Tallion Kyle Taylor




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
              AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order denying habeas corpus relief entered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order denying habeas corpus relief. Therefore, the Court affirms the trial

court’s order denying habeas corpus relief. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.